In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00128-CV


                             LE NGUYEN, APPELLANT

                                          V.

 ELENA LOPEZ, INDIVIDUALLY AND AS REPRESENTATIVE OF AND ON BEHALF
  OF THE ESTATE OF JEANETTE LOPEZ AND CARISTINA AND MIGUEL LERMA,
   INDIVIDUALLY AND ON BEHALF OF BERNICE LERMA, A MINOR, AND ON
                BEHALF OF ALL KNOWN HEIRS, APPELLEES

                          On Appeal from the 17th District Court
                                  Tarrant County, Texas
          Trial Court No. 017-273517-14, Honorable Melody Wilkinson, Presiding

                                  October 18, 2018

       MEMORANDUM OPINION ON MOTION FOR REHEARING
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Elena Lopez, Individually and as Representative of and on behalf of The Estate of

Jeanette Lopez and Caristina and Miguel Lerma, Individually and on behalf of Bernice

Lerma, a minor, and on behalf of all known heirs (collectively Lopez) have moved for

rehearing. They proffer one reason supporting the modification of our original opinion

and judgment in this cause. It pertains to whether we erred in reversing the entire
judgment entered by the trial court as opposed to that portion which found Le Nguyen

liable for the injury and damages suffered by Lopez. We grant the motion.

       The trial court awarded Lopez judgment against multiple defendants. The liability

of various of those defendants was manifested through the entry of a default judgment.

Nguyen was one of those defendants who purportedly made default. And, of those

defendants, only Nguyen appealed, asserting two issues. We sustained her first issue

through which she questioned whether Lopez complied with the rules pertaining to service

of citation and proof thereof. Her argument led us to conclude that the record lacked

“proof of lawful service or strict compliance with the rules of procedure,” with regard to

her. Consequently, we reversed the judgment and remanded the cause to the trial court.

Though we intended to limit reversal only as to Nguyen’s liability, if any, our opinion and

judgment reversed the judgment in its entirety and as to all defendants.

       We are prohibited from reversing a judgment on unassigned, non-jurisdictional

error in civil appeals. Pat Baker Co. v. Wilson, 971 S.W.2d 447, 450 (Tex. 1998); Lone

Wolf Sec., Inc. v. Amarillo Nat’l Bank, No. 07-16-00318-CV, 2017 Tex. App. LEXIS 7652,

at *1-2 (Tex. App.—Amarillo Aug. 10, 2017, no pet.) (per curiam) (mem. op.). A corollary

to this rule is that which prohibits us from reversing a judgment in favor of both appealing

and nonappealing parties, unless their rights are inextricably interwoven or dependent

upon each other. Sonat Expl. Co. v. Cudd Pressure Control, Inc., 271 S.W.3d 228, 236-

37 (Tex. 2008); Zaidi v. Shah, 502 S.W.3d 434, 447 (Tex. App.—Houston [14th Dist.]

2016, pet. denied); accord Pat Baker, Inc., 971 S.W.2d at 450 (observing that reversal

may occur on unassigned error when assigned error found to be meritorious is so

interwoven with unassigned error that the two cannot be separated). Furthermore, the

possibility that reversing only as to the appealing parties may result in inconsistent

                                             2
outcomes does not alone satisfy the inextricably interwoven or dependent test. See Pat

Baker, Inc., 971 S.W.2d at 450 (stating that “[t]he possibility of inconsistent results was

held intolerable in [earlier precedent] solely because the claims among the parties were

interwoven and dependent on one another . . . [that precedent] did not hold that the mere

possibility of inconsistent results always requires reversal of an entire judgment”).

       Nguyen argues that the motion for rehearing should be denied and that reversing

the entire judgment as to all defendants, including those who did not appeal, is

appropriate.    She believes it appropriate because “[c]onflict[s] result[]” since the

defendants are joint owners of the same land. Yet, conflicting results is not enough as

indicated in Pat Wilson.      Their respective liabilities or rights must be inextricably

interwoven or dependent upon each other, and Nguyen does not explain how that is so

here. Nor do we see how the liability of the nonappealing defendants is dependent upon

Nguyen’s liability or vice versa.

       Because only Nguyen appealed, we grant the motion for rehearing and modify

our original opinion and judgment in the following respect. Only those portions of the

trial court judgment entering default against Le Nguyen and awarding damages against

her are reversed. Only the claims asserted by Lopez against Le Nguyen are remanded

to the trial court. In all other respects, the judgment is undisturbed since our opinion

addresses only recovery against Nguyen.

                                                        Brian Quinn
                                                        Chief Justice




                                             3